It    .tO-e)p4-C£
                                                                                      FILED
                                                                                IN COURT OF APPEALS
                                                                                 ELEVENTH DISTRICT

                                                                                  FEB 1 | 2013
                                                                             SHERRY WILLIAMSON, CLERK
                                                                           By—___                 Deputy



             IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS

                                           NO. AP-76,966



                       EX PARTE DANIEL SUBIA ORONA, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. D-34,688-A IN THE 358TH DISTRICT COURT
                                    FROM ECTOR COUNTY




       Per curiam.


                                           OPINION


       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk ofthe trial court transmitted to this Court this application for a writ of habeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

andsentenced to lifeimprisonment. TheEleventh Court ofAppeals affirmed hisconviction. Orona

v. State, No. 11-10-00024-CR (Tex. App. - Eastland, November 10, 2011).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition pro se for discretionary review. We remanded this application to the trial court

for findings of fact and conclusions of law. .
                                                                                                       2


        Appellate counsel filed written statement with the trial court. Based on that statement, the

trial court has entered findings of fact and conclusions of law that appellate counsel failed to timely

notify Applicant that his conviction had been affirmed and failed to advise him of his right to petition

for discretionary reviewpro se. The trial court recommends that relief be granted. Exparte Wilson,

956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-10-

00024-CR that affirmed his conviction in Cause No. D-34,688 from the 358th District Court ofEctor

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court's mandate issues.




Delivered: February 6, 2013
Do not publish